DocuSign Envelope ID: 40E41B60-795A-409F-877F-FA9BC9DD9C73


                                                                                                      EXECUTION

                                                   EMPLOYMENT AGREEMENT

                       THIS EMPLOYMENT AGREEMENT (this "Agreement"), is entered into as of this 25th
                 day of September, 2020, by and between J.S. Held LLC (the "Company"), and Tracey Dodd, an
                 individual ("Employee").
                       WHEREAS, Employee and J.S. Held LLC are parties to that certain Employment
                                             th
                 Agreement dated as of the 29 day of September, 2016 (the “Original Employment Agreement”);
                         WHEREAS, Employee and the Company desire to terminate the Term of the Original
                 Employment Agreement and to enter into this Agreement, effective as of the date hereof, to set forth
                 and govern the terms and conditions of Employee's employment with the Company from and after
                 the date hereof; and,
                          WHEREAS, Employee is a Member of the Company and has executed a joinder agreement
                 to that certain Second Amended and Restated Limited Liability Company dated as of July 15, 2019
                 (the “Operating Agreement”) of Watchtower Topco, LLC (“Topco”).
                         NOW, THEREFORE, in consideration of the premises and of the respective
                 representations, warranties, covenants and agreements contained herein and for other good and
                 valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties
                 agree as follows:
                 1.     Employment.
                         (a)     During the Term, the Company hereby agrees to continue to employ Employee, and
                 Employee hereby agrees to continue such employment, as Executive Vice President for the
                 Company, with such duties and responsibilities as shall be as set forth by the Company. The
                 Company may modify Employee's duties or assign new duties to the Employee to the extent
                 necessary to meet the Company's business goals. Employee shall report directly to the Chief
                 Executive Officer of the Company (the “CEO”) or his designee(s). Employee shall devote all of
                 her business time, attention, and efforts to the performance of Employee's duties hereunder.
                 Employee shall faithfully adhere to, execute, and fulfill all lawful and reasonable policies
                 established by the Company.
                         (b)      During the Term, as consideration for the services performed by Employee, the
                 Company shall pay Employee a base salary, which is subject to annual adjustment, at the annual
                 rate of $336,025.92 ("Base Salary"), payable in installments at such times as the Company
                 customarily pays its other executives (but in any event no less often than monthly). In addition to
                 her Base Salary, commencing on the date hereof, Employee shall be eligible to receive a bonus (the
                 "Bonus") of $150,000 per year, $50,000 of which will be payable by October 31, 2020. Bonuses
                 in general are payable as determined by, and subject to annual adjustment by, the Company in its
                 sole discretion. Such Bonus shall be payable within 45 days of the end of the calendar year so long
                 as Employee remains employed by the Company on such payment date. The Company may modify
                 the terms of any Bonus and the timing of payment thereof so long as such modifications are
                 consistent with terms applicable to similarly situated employees in comparable roles. So long as
                 Employee remains employed by the Company, the Company will provide benefits to Employee no
                 less favorable than those benefits made available generally to similarly situated employees of the
                 Company. The Company may withhold from any amounts payable under this Agreement such
                 federal, state, and local taxes as may be required to be withheld pursuant to any applicable law or
                 regulation.
                         (c)    Employee shall be entitled to paid leave annually accrued consistent with past
                practices and similarly situated employees in comparable roles. The Company agrees to reimburse
                Employee for all reasonable business travel and other out-of-pocket expenses incurred by Employee
                in the discharge of Employee's duties hereunder, subject to the Company's reimbursement policies
                in effect from time to time. All reimbursable expenses shall be appropriately documented in
                reasonable detail by Employee upon submission of any request for reimbursement, and in a format
              {B1699583.1}
                                                                 1
DocuSign Envelope ID: 40E41B60-795A-409F-877F-FA9BC9DD9C73

                 and manner consistent with the Company's expense reporting policy, as may be in effect from time
                 to time, as well as applicable federal and state record keeping requirements.

                         (d)    The Company and the Employee hereby agree and acknowledge that the Original
                 Employment Agreement is terminated and shall be of no further force and effect (except to the
                 extent any provisions survive pursuant to the terms of the Original Employment Agreement, and
                 excluding those terms that are superseded by the provisions contained herein).
                         (e)      The Company has a Diversity and Inclusion Council (the “Council”) which Council
                 is currently chaired by the CEO. Employee shall report to the chair of the Council for all matters
                 relating to the Council and Employee shall be a member of the Council. The Employee shall work
                 with the chair of the Council and its members to develop goals and criteria that are consistent with
                 the Company’s continuing promotion of an inclusive and diverse workplace environment.
                 2.      Term; Termination.

                         (a) This Agreement and Employee's employment are effective as of the date hereof and shall
                 continue until terminated by either party in accordance with the terms and conditions set forth herein
                 (the “Term”). Notwithstanding anything to the contrary contained herein, Employee's employment
                 with the Company may be terminated by the Company or Employee for any reason or no reason at
                 all, with or without Cause, and without prior notice provided that Employee shall provide the
                 Company with two weeks' notice of any termination subject to the provisions contained herein.

                        (b)    In the event that the Company terminates Employee's employment without Cause
                (as defined below) or if Employee terminates her employment with Good Reason (as defined
                below), Employee shall be entitled to receive the Severance Payment (as defined below); provided,
                however, that Employee's receipt of the Severance Payment is expressly conditioned on Employee's
                execution and non-revocation of a general release and waiver of any and all claims against the
                Company arising out of her employment or termination thereof in form and substance specified by
                and acceptable to the Company (the “Separation Release”). The Salary Portion (as defined below)
                of the Severance Payment will be paid to in accordance with the Company's normal payroll practices
                in effect at the time of termination, provided that Employee has executed, submitted to the
                Company, and not revoked the Separation Release and the revocation period for the Separation
                Release has expired.

                              "Severance Payment" means: twelve (12) months (the “Severance Period”) of
              Employee's Base Salary at the rate in effect as of Employee's separation date (such amount, the "Salary
              Portion") and (B) continued coverage by the Company of Employee, her spouse and eligible
              dependents on its medical, to the extent covered under such plans immediately prior to Employee's
              termination date, for the duration of the Severance Period, at the same premium rates that are charged
              to current employees receiving the same coverage; provided that (i) such continuation coverage shall
              cease to apply if Employee does not pay the applicable monthly premiums, (ii) the COBRA
              continuation period shall run currently with the Severance Period, so that, for such continuation
              coverage benefit to apply, Employee must elect COBRA continuation coverage at the time of her
              termination of employment, and (iii) in the event that the Company determines in its discretion that it
              is not practicable or possible to continue to provide such medical benefits, the Company shall
              reimburse Employee for the cost of replacing such benefits on an after-tax basis.

                                Notwithstanding anything contained in this Agreement, the Company shall have no
              obligation to make (or continue to make) any Severance Payment to Employee in the event Employee:
              (i) terminates her employment without Good Reason, (ii) breached or breaches, at any time prior to or
              after termination of employment, any covenant in this Agreement, or any covenant undertaken under
              the Watchtower Management Holdco, LLC’s Second Amended and Restated Limited Liability
              Company Agreement as currently in effect or any effective equity award or grant agreement or any
              other written agreement with the Company or any of its affiliates, (iii) is terminated by the Company
              for Cause; or, (iv) fails to deliver or revokes a general release as provided in Section 2(b) within forty
              five (45) days following receipt of such release from the Company.

                       (c)      "Cause" shall mean (i) any willful material breach of this Agreement by Employee

              {B1699583.1}                                         2
DocuSign Envelope ID: 40E41B60-795A-409F-877F-FA9BC9DD9C73

              or willful misconduct by Employee, however, in either case, after written notice thereof is given to
              Employee and Employee shall fail to cure or take reasonable steps to commence to cure such conduct
              within thirty (30) days of receipt of such notice; (ii) Employee's fraud, embezzlement or other material
              dishonesty or breach of fiduciary duty against the Company or any of the Company subsidiaries as
              determined by the Company; (iii) any conviction of, or the entering of a plea of guilty or nolo
              contendere to, a crime that constitutes a felony (or any state-law equivalent) or that involves moral
              turpitude, or any willful or material violation by Employee of any federal, state or foreign securities
              laws; (iv) any conviction of any other criminal act or act of material dishonesty, disloyalty or
              misconduct by Employee; (v) the use (including being under the influence) or possession of illegal
              drugs by Employee on the premises of the Company or any of the Company subsidiaries or while
              performing any duties or responsibilities with the Company or any of the Company subsidiaries;
              or (vi) any action by Employee which would reasonably be expected to materially impair or damage
              the reputation of the Company and which continues after written notice thereof is given to Employee
              and Employee shall fail to cure or take reasonable steps to commence to cure such action within thirty
              (30) days of receipt of such notice.

                       (d)      “Good Reason” shall mean the following actions by the Company (i) a material
                adverse alteration in the nature or status of the Employee’s title, duties, or responsibilities, the
                assignment of duties or responsibilities, or a reduction in Employee’s Base Salary; in each case
                inconsistent with similarly situated employees in comparable roles; (ii) the relocation of Employee’s
                primary office by Company to any place exceeding a distance of twenty-five (25) miles from the
                Employee’s office at the time this Agreement was executed, except for voluntary moves by
                Employee or allowing the Employee to work remotely, or reasonably required travel by the
                Employee on the Company’s business; or (iii) any material breach by the Company of any provision
                of this Agreement that remains uncured after delivery of written notice to the Company within thirty
                (30) days of any such breach and a period of thirty (30) days for Company to cure such breach.

                        (e)      In the event of the death of Employee during the term of Employee's employment
                with the Company, this Agreement shall automatically terminate, and the Company shall have no
                further obligations hereunder except as provided in Section 2(f).
                        (f)     Subject to Section 2(b), in the event of the death of Employee during the Severance
                Period, Employee's estate or personal representative, as applicable, shall be entitled to receive the
                unpaid Salary Portion of Employee's Severance Payment in a single lump-sum payment made
                within sixty (60) days after the Employee's death.
                         (g)     Upon termination of this Agreement, Employee (or Employee's estate or personal
                 representative, as applicable) shall be entitled to receive (i) all of Employee's accrued but unpaid
                 Base Salary through the effective date of termination, whereafter no further Base Salary shall
                 accrue, and (ii) reimbursement of any proper expenses in accordance with Section 1(c).

                       (h)    Further, upon a termination of this Agreement by the Company without Cause or by
                the Employee for Good Reason, (i) any and all unvested Restricted Common Units shall
                immediately vest; and, (ii) the Company shall effectuate the purchase any and all vested Common
                Units owned by the Employee for the Fair Market Value of such Common Units.

                        (i)     Upon the termination of this Agreement by the Company for Cause or by the
                Employee without Good Reason, there shall be no acceleration of unvested units and the Company
                shall effectuate the purchase any and all vested Common Units owned by the Employee as of such
                date for the Fair Market Value of such Common Units.
                3.     Withholding Taxes. The Company may withhold from any amounts payable under this
                Agreement such federal, state and local taxes as may be required to be withheld pursuant to any
                applicable law or regulation. Employee shall bear all expense of, and shall be solely responsible for,
                any and all taxes associated with the compensation and benefits provided under this Agreement.
                4.       Section 409A of the Code.

              {B1699583.1}
                                                                  3
DocuSign Envelope ID: 40E41B60-795A-409F-877F-FA9BC9DD9C73

                        (a)      General. Notwithstanding the other provisions hereof, this Agreement is intended to
                comply with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended
                ("Section 409A"), to the extent applicable, and shall be interpreted to avoid any penalty sanctions
                under Section 409A. Accordingly, all provisions herein, or incorporated by reference, shall be
                construed and interpreted to comply with Section 409A and, if necessary, any such provision shall
                be deemed amended to comply with Section 409A and regulations thereunder. If any payment or
                benefit cannot be provided or made at the time specified herein without incurring sanctions under
                Section 409A, then such benefit or payment shall be provided in full at the earliest time thereafter
                when such sanctions will not be imposed. All payments to be made upon a termination of
                employment under this Agreement that are deferred compensation may only be made upon a
                "separation from service" under Section 409A. For purposes of Section 409A, each payment made
                under this Agreement shall be treated as a separate payment. In no event may Employee, directly or
                indirectly, designate the calendar year of payment.
                        (b)     Payment Delay. To the maximum extent permitted under Section 409A, the
                Severance Payment payable under this Agreement is intended to comply with the "short-term
                deferral exception" under Treas. Reg. §1.409A-1(b)(4), and any remaining amount is intended to
                comply with the "separation pay exception" under Treas. Reg. §1.409A-1(b)(9)(iii); provided,
                however, any amount payable to Employee during the six (6) month period following Employee's
                last day of employment with the Company that does not qualify within this exception and constitutes
                deferred compensation subject to the requirements of Section 409A shall hereinafter be referred to
                as the "Excess Amount." If at the time of Employee's separation from service, the Company's (or
                any entity required to be aggregated with the Company under Section 409A) stock is publicly-traded
                on an established securities market or otherwise and Employee is a "specified employee" (as defined
                in Section 409A and determined in the sole discretion of the Company (or any successor thereto) in
                accordance with the Company's (or any successor thereto) "specified employee" determination
                policy), then the Company shall postpone the commencement of the payment of the portion of the
                Excess Amount that is payable within the six (6) month period following Employee's last day of
                employment with the Company (or any successor thereto) for six (6) months following Employee's
                last day of employment with the Company (or any successor thereto). The delayed Excess Amount
                shall be paid in a lump sum to Employee within thirty (30) days following the date that is six (6)
                months following Employee's last day of employment with the Company (or any successor thereto)
                and any amounts payable after such six (6) month period shall be paid in accordance with its original
                schedule. If Employee dies during such six (6) month period and prior to the payment of the portion
                of the Excess Amount that is required to be delayed on account of Section 409A, such Excess
                Amount shall be paid to the personal representative of Employee's estate within sixty (60) days after
                Employee's death.


                        (c) Reimbursements. All reimbursements provided under this Agreement shall be made or
              provided in accordance with the requirements of Section 409A, including, where applicable, the
              requirement that (i) any reimbursement is for expenses incurred during Employee's lifetime (or during
              a shorter period of time specified in this Agreement), (ii) the amount of expenses eligible for
              reimbursement during a calendar year may not affect the expenses eligible for reimbursement in any
              other calendar year, (iii) the reimbursement of an eligible expense will be made on or before the last
              day of the taxable year following the year in which the expense is incurred, and (iv) the right to
              reimbursement is not subject to liquidation or exchange for another benefit.
                5.      Certain Representations and Warranties of Employee. Employee represents and
                warrants that Employee is entering into this Agreement voluntarily and that Employee's
                employment hereunder and compliance with the terms and conditions of this Agreement will not
                conflict with, or result in a breach of, any agreement to which Employee is a party or by which
                Employee may be bound, or any legal duty that Employee owes or may owe to another.
                6.      Restrictive Covenants.
                         (a) Employee acknowledges that during her employment with the Company, she will have
                access to and become acquainted with trade secrets, proprietary information and confidential
                information belonging to the Company, the Company subsidiaries and their affiliates that are not
                generally known to the public, including, but not limited to, information concerning business plans,
              {B1699583.1}                                       4
DocuSign Envelope ID: 40E41B60-795A-409F-877F-FA9BC9DD9C73

                financial statements and other information provided pursuant to this Agreement, operating practices
                and methods, expansion plans, strategic plans, marketing plans, contracts, customer lists or other
                business documents which the Company treats as confidential, in any format whatsoever (including
                oral, written, electronic or any other form or medium) (collectively, "Confidential Information"). In
                addition, Employee acknowledges that: (i) the Company has invested, and continues to invest,
                substantial time, expense and specialized knowledge in developing its Confidential Information; (ii)
                the Confidential Information provides the Company with a competitive advantage over others in the
                marketplace; and (iii) the Company would be irreparably harmed if the Confidential Information
                were disclosed to competitors or made available to the public. Without limiting the applicability of
                any other agreement to which Employee is subject, no Employee shall, directly or indirectly,
                disclose or use (other than solely for the purposes of Employee monitoring and analyzing her
                investment in the Company or performing her duties as a manager, officer, employee, consultant or
                other service provider of the Company) at any time, including, without limitation, use for personal,
                commercial or proprietary advantage or profit, either during her association or employment with the
                Company or thereafter, any Confidential Information of which Employee is or becomes aware. To
                the extent Employee is in possession of Confidential Information, Employee shall take all
                appropriate steps to safeguard such information and to protect it against disclosure, misuse,
                espionage, loss and theft.

                        (b)    Nothing contained in this Section 6 shall prevent Employee from disclosing
                Confidential Information: (i) upon the order of any court or administrative agency; (ii) upon the
                request or demand of any regulatory agency or authority having jurisdiction over Employee; (iii) to
                the extent compelled by legal process or required or requested pursuant to subpoena, interrogatories
                or other discovery requests; and (iv) to the extent necessary in connection with the exercise of any
                remedy hereunder; provided, that in the case of clause (i), (ii) or (iii), Employee shall notify the
                Company of the proposed disclosure as far in advance of such disclosure as practicable (but in no
                event make any such disclosure before notifying the Company) and use reasonable efforts to ensure
                that any Confidential Information so disclosed is accorded confidential treatment satisfactory to the
                Company, when and if available.

                         (c)      In light of Employee's access to Confidential Information and position of trust and
                confidence with the Company, Employee hereby agrees that (i) for the period that Employee
                provides any services to the Company or any of its affiliates, (ii) for a period of one (1) year
                following the termination of Employee’s employment with the Company or any of its subsidiaries
                or affiliates by the Employee for no reason or by the Company for Cause, (iii) at any time while any
                severance is being paid by the Company to the Employee (in each case known as the “Restricted
                Period”), Employee shall not, and shall cause her affiliates not to, directly or indirectly, in any
                capacity, (i) engage in or assist others in engaging in any Restricted Business (defined below) or
                any division or business segment of any person engaged in any Restricted Business; or (ii) have an
                interest in any Restricted Business or any division or business segment of any person engaged in
                any Restricted Business in any capacity, including as a partner, shareholder, member, employee,
                principal, agent, trustee or consultant, during the Restricted Period, or any other person who has a
                material business relationship with the Company or any of its subsidiaries or affiliates, to terminate
                or modify any such actual or prospective relationship. “Restricted Business” means the business as
                conducted by the Company from time to time, including providing the services of damage
                consulting and estimating, construction consulting and estimating, insurance claims consulting,
                property replacement cost appraisals, expert testimony and litigation support, dispute resolution,
                project monitoring and clerking, water and smoke restoration consulting, surety services,
                construction engineering, construction project scheduling, construction project management, cost
                and bid package analysis, construction budgeting, builder's risk consulting, construction defect
                consulting, construction restoration and analysis and risk management, health and safety
                compliance and consulting, disaster recovery and environmental assessments. It is recognized that,
                following the date hereof, the Restricted Business is expected to be conducted throughout the world,
                (including the following parishes in the State of Louisiana: Acadia, Allen Ascension, Assumption,
                Avoyelles, Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula,
                Claiborne, Concordia, De Soto, East Baton Rouge, East Carroll, East Feliciana, Evangeline,
                Franklin, Grant, Iberia, Iberville, Jackson, Jefferson, Jefferson Davis, Lafayette, Lafourche, La
                Salle, Lincoln, Livingston, Madison, Morehouse, Natchitoches, Orleans, Ouachita, Plaquemines,
              {B1699583.1}
                                                                 5
DocuSign Envelope ID: 40E41B60-795A-409F-877F-FA9BC9DD9C73

                Point Coupee, Rapides, Red River, Richland, Sabine, Saint Bernard, Saint Charles, Saint Helena,
                Saint James, Saint John the Baptist, Saint Landry, Saint Martin, Saint Mary, Saint Tammany,
                Tangipahoa, Tensas, Terrebonne, Union, Vermillion, Vernon, Washington, Webster, West Baton
                Rouge, West Carroll, West Feliciana and Winn) (the "Territory") and that more narrow geographical
                limitations of any nature on this noncompetition covenant (and the non- solicitation covenant set
                forth in Section 6(d)) are therefore not appropriate.

                         (d)      In light of Employee's access to Confidential Information and position of trust and
                confidence with the Company, Employee further agrees that, during her Employment and during
                the Restricted Period, she shall not, and shall cause her affiliates not to, directly or indirectly, in any
                capacity, (A) hire or solicit, or attempt to hire or solicit, any employee of the Company or any of its
                subsidiaries or affiliates, or person who was employed by the Company or any of its subsidiaries or
                affiliates at any time during such period, or encourage any such employee to leave such employment
                or hire any such employee who has left such employment, except pursuant to a general solicitation
                which is not directed specifically to any such employees (B) solicit or entice, or attempt to solicit or
                entice, or do business with, any clients or customers of the Company or any of its subsidiaries or
                affiliates or potential clients or customers of the Company or any of its subsidiaries or affiliates or
                (C) intentionally interfere in any material respect with the business relationships (whether formed
                prior to or after the date of this Agreement) between the Company or any of its subsidiaries or
                affiliates and customers or suppliers of the Company or any of its subsidiaries or affiliates, or cause,
                induce or encourage any material actual or prospective client, customer, supplier or licensor of the
                Company or any of its subsidiaries or affiliates (including any existing or former client or customer
                of the Company or any of its subsidiaries or affiliates and any person that becomes a client or
                customer of the Company or any of its subsidiaries or affiliates.

                         (e)     From and after the date hereof, Employee shall not, and shall cause her affiliates not
                to, directly or indirectly, in any capacity, disparage, defame or discredit the Company or any of its
                subsidiaries or affiliates or any of their respective officers, directors, employees, or advisors
                (collectively, the "Company Group") or its or their businesses or reputations, or engage in any
                activity that would have the effect of disparaging, defaming or discrediting the Company Group,
                nor shall Employee interfere with or disrupt the business activities of the Company Group, or
                engage in any activity that would have the effect of interfering with or disrupting the business
                activities of the Company Group.

                         (f)    The restrictive covenants contained herein shall supersede any and all other
                restrictive covenants, including without limitation any noncompetition or nonsolicitation provisions,
                as may be applicable by and between the Company and the Employee. For clarification purposes
                hereunder, the restrictive covenants contained herein shall expressly supersede any and all of those
                contained in the Operating Agreement of Topco.
                7.       Invention Assignment.
                        (a)     Employee agrees to promptly and fully disclose to the Company any and all
                inventions, original works of authorship, findings, conclusions, data, discoveries, developments,
                concepts, improvements, trade secrets, patent, copyright or similar laws (collectively, "Inventions").
                          (b)     Employee hereby assigns, transfers and conveys to the Company all of Employee's
                right, title and interest in and to any and all Inventions that Employee may solely or jointly conceive,
                develop or reduce to practice, or cause to be conceived, developed or reduced to practice, in the
                performance of the services under this Agreement or that result, to any extent, from the use of the
                Company's premises or property, including but not limited to all patent rights, copyrights,
                trademarks, know-how and trade secrets and rights to apply for the same. Upon request and at the
                expense of the Company, Employee shall execute and deliver any and all instruments and documents
                and take such other acts as may be necessary or desirable to document the assignment and transfer
                described in this Section 7 or to enable the Company to secure the rights relating thereto.
                        (c)    Employee shall have no obligation to assign to the Company any Invention for
                which no equipment, supplies, facilities or Confidential Information was used and which was
                developed entirely on Employee's own time, unless (i) the Invention relates to the business of any
                of the Company Group, (ii) the Invention relates to actual or demonstrably anticipated research or
              {B1699583.1}                                          6
DocuSign Envelope ID: 40E41B60-795A-409F-877F-FA9BC9DD9C73



                development work of any of the Company Group, or (iii) the Invention results from any work
                performed by Employee for the Company.
                      (d)    Employee hereby represents and warrants that as of the date of the execution of this
                Agreement, Employee does not have any rights in any Invention.
                8.       Notices. For the purposes of this Agreement, any notice or demand hereunder to or upon
                any party hereto required or permitted to be given or made shall be deemed to have been duly given
                or made for all purposes if (a) in writing and sent by (i) messenger or an overnight courier service,
                or (ii) certified or registered mail, postage paid, return receipt requested, or (b) sent by telefax, telex,
                an attachment to an electronic mail message in "pdf" or similar format, or similar electronic means,
                to such party at the following address:

                               To Employee: the last known address of Employee contained in the personnel
                               records of the Company.
                               To the Company:

                                         J.S. Held LLC
                                         50 Jericho Quadrangle, Suite #117
                                         Jericho, NY 11753
                                         Attention: Chief Executive Officer

                or, in the case of either party, as applicable, to such other names or addresses as the Company or
                Employee, as the case may be, shall designate by notice to each other person entitled to receive
                notices in the manner specified in this Section.
                9.       Severability; Assignment.
                        (a)      If any portion of this Agreement is held invalid or unenforceable by a court of
                competent jurisdiction, such portion shall be deemed deleted as though it had never been included
                herein, but the remainder of this Agreement shall remain in full force and effect.

                        (b)     This Agreement (i) shall not be assignable by Employee without the prior written
                consent of the Company except pursuant to the laws of descent and distribution and then only for
                purposes of enforcing Employee's rights under Sections 2(e) and 4 and (ii) shall be assignable by
                the Company only with the consent of Employee, which consent shall not be unreasonably withheld,
                conditioned or delayed; provided, however, that the Company may assign its rights and obligations
                under this Agreement without consent of Employee in the event that the Company shall effect a
                reorganization or consolidate or merge with, sell all or substantially all of its equity or assets to, or
                enter into any other transaction with, any other entity, including, without limitation, its rights under
                Section 6 (Restrictive Covenants) and Section 7 (Invention Assignment).

                10.      Cooperation With Regard to Litigation; Waiver of Trial By Jury.
                         (a)    Employee agrees to cooperate with the Company during the Term of this Agreement
                and thereafter (including following Employee's termination of employment for any reason) by
                making himself or herself reasonably available to testify on behalf of the Company or its affiliates,
                in any action, suit or proceeding, whether civil, criminal, administrative, or investigative, and to
                assist the Company or any of its affiliates in any such action, suit, or proceeding by providing
                information and meeting and consulting with its counsel and representatives. Employee shall be
                fully reimbursed for any out-of-pocket expenses reasonably incurred by Employee in the course of
                such cooperation.

                         (b)      Each of the parties to this Agreement irrevocably and unconditionally waives the
                right to a trial by jury in any action, suit or proceeding arising out of, connected with or relating to
                this Agreement, the matters contemplated hereby, or the actions of the parties in the negotiation,
                administration, performance or enforcement of this Agreement.
              {B1699583.1}
                                                                    7
DocuSign Envelope ID: 40E41B60-795A-409F-877F-FA9BC9DD9C73

                11.     No Waiver. The failure of a party to insist upon strict adherence to any term of this
                Agreement on any occasion shall not be considered a waiver of such party's rights or deprive such
                party of the right thereafter to insist upon strict adherence to that term or any other term of this
                Agreement.
                12.     Successors; Binding Agreement. This Agreement shall inure to the benefit of and be
                binding upon the Company, its successors and permitted assigns. This Agreement shall also inure
                to the benefit of and be binding upon Employee, Employee's executors, administrators and heirs.
                13.     No Third Party Beneficiaries. Nothing contained in this Agreement, whether express or
                implied, is intended, or shall be deemed, to create or confer any right, interest or remedy for the
                benefit of any person other than as otherwise provided in this Agreement.
                14.     Entire Agreement. This Agreement and any Separation Release executed pursuant to
                Section 2(b) of this Agreement supersede all prior employment or other agreements, negotiations
                or understandings of any kind with respect to the subject matter hereof and contain the entire
                understanding between the parties hereto with respect to the subject matter hereof. Any
                representation, premise or condition, whether written or oral, not specifically incorporated herein,
                shall have no binding effect upon the parties.
                15.     Headings. The headings contained in this Agreement are included for convenience and
                reference purposes only and shall be given no effect in the construction or interpretation of this
                Agreement.
                16.       Amendments. No modification, termination or waiver of any provision of this Agreement
                shall be valid unless it is in writing and signed by the party against whom the same is sought to be
                enforced.
                17.      Survival. To the extent consistent with their terms, the covenants in Sections 2, 3, 6, 7, 9,
                10, 11 and 16 hereof shall survive the termination or expiration of this Agreement and the
                termination of Employee's employment hereunder.
                18.      Counterparts. This Agreement may be signed in counterparts, each of which shall be an
                original, with the same effect as if the signatures thereto and hereto were upon the same instrument.

                                                 [Signatures on the Following Page]




              {B1699583.1}                                       8
DocuSign Envelope ID: 40E41B60-795A-409F-877F-FA9BC9DD9C73




                    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed as
            of the date first above written.

            Employee:                                        Company. J.S. Held LLC

                                                                     By:
            Tracey Dodd                                              Jonthon Held/CEO
DocuSign Envelope ID: 40E41B60-795A-409F-877F-FA9BC9DD9C73




                                                             Exhibit A



              •    Act as a subject matter expert, key client contact, and resource for large complex claims.
              •    Work with Practices and staff to coordinate on claims in which you are is the lead client
                   contact.
              •    Work with Practice and Regional Leads and Business Development to develop protocol for
                   reaction to client service issues and problems.
              •    Engage as an expert testifier, speaker and publisher.
              •    Help Drive revenue, profitability and delivery of services on projects, and as it relates to the
                   practice, business, specifically identified clients and/or those situated in a specific
                   geographical region.
              •    Be proactive in providing clients with strategic guidance, thought leadership and ideas that
                   will help clients achieve their business objectives, including working with BD and Learning
                   & Development to develop client driven initiatives for training and development of their
                   staff.
              •    Partner with Leaning & Development to identify technically based professional development
                   paths for internal stakeholders.
              •    Work with Regional Leads to deliver an enhanced level of client service.
              •    Collaborate with J.S. Held colleagues across offices, identifying and promoting best
                   practices, recommending appropriate solutions, and ensuring that J.S. Held delivers the best
                   possible product to clients with impeccable service and professionalism
              •    Collaborate with the CMO, Business Development and related to identify opportunities to
              •    Partner with Practice Areas, Regional Leads, and Area Leads to promote, present, sell and
                   deliver J.S. Held services so as to provide exceptional creative and transformational client
                   experiences that exceed their expectations .
              •    Understanding the client’s business so as to ensure that J.S. Held is providing the highest
                   level of innovative strategic thinking and creativity to aid the client in meeting their business
                   objectives.
              •    Identify opportunities for additional engagement with clients across all Practice Groups
              •    Work with the Marketing Team, engage clients, attend events and develop opportunities for
                   market expansion.




          {B1699583.1}
